Citation Nr: 0716459	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  00-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from September 1, 1999, to October 17, 2004, and in excess of 
40 percent from October 18, 2004, for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from June 1985 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A memorandum prepared by the Board in August 2002 and Remands 
from the Board in September 2003, May 2004, and December 2005 
requested additional development, to include affording the 
veteran a VA examination and compliance with VCAA notice 
requirements.  The requested development having been 
accomplished, the claims file has been transferred to the 
Board.

In a March 2007 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the February 2002 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102; 38 C.F.R. 
§ 20.707.  He was advised that if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
want an additional hearing.  Having received no response from 
the veteran, the Board will proceed with consideration of 
this appeal based on the evidence of record.


FINDINGS OF FACT

1.  From September 1, 1999, to October 17, 2004, the 
objective medical evidence failed to demonstrate that the 
veteran's lumbar spine disability was manifested by moderate 
intervertebral disc syndrome with recurring attacks.  The 
evidence also failed to show that the forward flexion of his 
thoracolumbar spine was greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine was not greater than 120 degrees; there 
was muscle spam or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis; or the presence of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks during the past 
12 months.

2.  From October 18, 2004, the veteran's service connected 
degenerative disc disease of the lumbar spine has not been 
manifested by pronounced intervertebral disc syndrome, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
from September 1, 1999, to October 17, 2004, and in excess of 
40 percent from October 18, 2004, for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service connected degenerative disc disease of 
the lumbar spine has been rated under the schedular criteria 
for intervertebral disc syndrome.  During the course of this 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a General Rating Formula for 
Diseases and Injuries of the Spine, based largely on 
limitation or loss of motion, as well as other symptoms.  The 
amendments also allow for intervertebral disc syndrome, 
Diagnostic Code 5243, to be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its October 2006 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Prior to September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warranted a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation, and severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation.  The maximum evaluation of 60 percent 
disabling was warranted when intervertebral disc syndrome was 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

It is noted that the veteran has complained of constant low 
back pain which radiates into his legs.  However, the October 
1999 VA joints examination report reflects no motor weakness 
or sensory deficit in the lower extremities.  The June 2003 
VA joints examination report found no motor weakness or 
sciatica.  The November 2004 VA joints examination report 
notes bilateral tenderness to palpation over the lower 
spinous processes with some muscle tightness, bilateral 
positive straight leg raising, and reflexes 1+ and equal 
bilaterally.  Outpatient treatment records are similarly 
silent with respect to findings referable to increased 
symptoms of intervertebral disc syndrome, providing more 
evidence against this claim.  Thus, the competent medical 
evidence does not show moderate recurring attacks of 
intervertebral disc syndrome so as to support an evaluation 
in excess of 10 percent disabling from September 1, 1999, to 
October 17, 2004, or pronounced intervertebral disc syndrome 
so as to support an evaluation in excess of 40 percent from 
October 18, 2004, under the Formula for Rating Intervertebral 
Disc Syndrome effective prior to September 23, 2002.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 4 
weeks but less than 6 weeks during the past 12 months and the 
maximum, 60 percent, evaluation is warranted when 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (September 26, 2003).

For purposes of assigning evaluations under Diagnostic Code 
5293 (September 23, 2002) and Diagnostic Code 5243 (September 
26, 2003), an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

The competent medical evidence of record, to include the 
veteran's VA and private treatment records as well as his 
October 1999, June 2003, and November 2004 VA joints 
examination reports, notes that the veteran has related that 
he experiences exacerbations of the degenerative disc disease 
of his lumbar spine; however there is no evidence to suggest 
that this disability is manifested by periods of acute signs 
and symptoms that require bed rest prescribed by a physician.  
Moreover, the June 2003 and November 2004 examination reports 
specifically note that the veteran had not been put on bed 
rest by a physician during the previous 12 month period.  
Therefore, inasmuch as the veteran's lumbar spine disability 
has not resulted in incapacitating episodes and he has not 
been prescribed bed rest by a physician, an evaluation in 
excess of 10 percent disabling from September 1, 1999, to 
October 17, 2004, and in excess of 40 percent from October 
18, 2004, under the Formula for Rating Intervertebral Disc 
Syndrome effective from September 23, 2002, and September 26, 
2003, is not warranted.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  

In this regard, it is noted that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Upon VA joints examination in October 1999, the veteran 
complained of intermittent low back pain associated with 
twisting or heavy lifting which radiated into his buttock and 
sometimes into the right thigh.  He also complained of some 
right hip numbness.  Range of motion testing revealed 50 
degrees of flexion, 20 degrees of extension, and 25 degrees 
of lateral bending left and right.  The examiner commented 
that the veteran's range of motion was normal for someone of 
his age and body build.  

A June 2003 report of VA examination notes the veteran's 
complaints of daily low back pain with exacerbation 
approximately every two months.  He reported that the pain 
occasionally radiated into his right knee.  He reported no 
sciatic radiation and indicated that no physician had 
prescribed bed rest for a week during the past year.  His 
lumbar spine range of motion was flexion to 40 degrees with 
pain upon rising from a fully flexed position, 25 degrees of 
extension, and 25 degrees of left and right lateral bending 
without pain.  Straight leg raising was limited to 45 degrees 
by hamstring tightness bilaterally without sciatica.  The 
examiner noted that this does not indicate any nerve root 
involvement.  X-ray examination of the lumbar spine revealed 
small osteophytes on the anterior-superior corner of L4 and 
L5 with no narrowing of the disc or subchondral sclerosis 
which is consistent with minimal degenerative disc disease.  

VA joints examination report dated in November 2004 reflects 
that the veteran complained of constant pain, having to use a 
cane for ambulation, and inability to perform any activities 
involving extended standing or walking.  He reported that his 
pain radiates into both hips and both legs go to sleep.  He 
stated that he continues to have back pain in spite of the 
medication and steroid injections which have been prescribed 
for this condition.  Physical examination revealed tenderness 
to palpation over the lower spinous processes with some 
muscle tightness bilaterally and the veteran was unable to 
stand on his toes and heels and squat secondary to pain in 
his back.  Range of motion testing revealed zero degrees of 
extension, 30 degrees of flexion, lateral flexion to 10 
degrees bilaterally, and rotation to 10 degrees bilaterally.  
Repetitive motion did not change the range of motion and 
continued to produce pain throughout all the range of motion.  
Ultimately, pain was the factor for limitation of motion.  
The impression was degenerative disc disease of the spine.  

Outpatient treatment records confirm the veteran's complaints 
of low back pain and radiation and reflect that he is 
prescribed medication and injections to address his lumbar 
spine complaints.  

Although some limitation of motion is demonstrated, the 
competent medical evidence fails to show that the veteran has 
forward flexion of the back of no more than 60 degrees or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees and there is no evidence of muscle 
spasm or guarding; thus, the Board finds that an evaluation 
in excess of 10 percent disabling from September 1, 1999, to 
October 17, 2004, is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine effective from 
September 26, 2003.  Additionally, insofar as the competent 
medical evidence fails to show that the veteran's lumbar 
spine disability is manifested by unfavorable ankylosis of 
the entire thoracolumbar spine, an evaluation in excess of 40 
percent disabling from October 18, 2004, is not warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine effective from September 26, 2003.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this regard, it is noted that, although range of motion 
studies have shown that the veteran experiences painful 
motion, because the criteria specifically indicate that the 
range of motion findings are to be considered with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, it 
indicates that the DeLuca factors are now contemplated in the 
ratings assigned under the general rating formula, i.e., the 
veteran's low back disability cannot be considered to be 
analogous to ankylosis of the thoracolumbar spine.

The Board has also considered whether separate ratings are 
indicated, to include orthopedic and neurologic ratings 
permitted by the criteria that went into effect September 23, 
2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 
2002) and Diagnostic Code 5243 (September 26, 2003).  In 
pertinent part, 38 C.F.R. § 4.14 states that "evaluation of 
the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court stated, "[t]he critical element is that none of 
the symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 10 percent rating assigned 
contemplates orthopedic as well as neurologic aspects of said 
disability.  Clearly, Diagnostic Code 5293 contemplates 
lumbar radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations.  See also VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).  In particular, 
the criteria in Diagnostic Code 5293 include muscle spasms, 
as does Diagnostic Code 5295.

Muscle spasms have a distinctly orthopedic aspect, as 
indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides that "limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding, 
for the period prior to September 23, 2002.

Moreover, in this case, the evidence does not support the 
existence of separately ratable orthopedic and neurological 
disabilities that would result in a rating in excess of the 
staged schedular ratings currently assigned under the 
criteria in effect after September 22, 2002.  As noted above, 
a separate evaluation based on pain alone is not appropriate, 
unless there is specific nerve root pain, for example, that 
could be evaluated under the neurologic sections of the 
rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  
During the November 2004 VA examination, the veteran 
specifically denied a history of bowel or bladder problems 
and there are no objective findings of neurological 
impairment.

In sum, the medical evidence shows that, prior to October 18, 
2004, the veteran's service-connected low back disability was 
not manifested by moderate limitation of motion of the lumbar 
spine, moderate intervertebral disc syndrome, or productive 
of muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  His low 
back disorder was also not manifested by forward flexion of 
the thoracolumbar spine to less than 60 degrees, combined 
range of motion of the thoracolumbar spine to less than 120 
degrees, or muscle spam or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis and 
incapacitating episodes of intervertebral disc symptoms 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months was not shown.  Under 
these circumstances, the criteria for the assignment of an 
initial rating in excess of 10 percent, from September 1, 
1999, to October 17, 2004, are not met.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 
5293 (September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (effective since September 26, 2003).

Similarly, the medical evidence shows that, from October 18, 
2004, the veteran's low back disability has not been 
manifested by ankylosis, pronounced intervertebral disc 
syndrome, or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past 12 months.  Accordingly, the criteria for the 
assignment of a staged rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from October 
18, 2004, have been met.  38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5293 (2002), 5293 (September 
23, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(effective since September 26, 2003); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board is aware of the veteran's contention that the 
schedular evaluations presently in effect for his 
degenerative disc disease of the lumbar spine inadequately 
reflect the level of disability associated with this 
disorder.  However, without any medical experience, the Board 
must find that his opinion has very limited probative value 
and is clearly outweighed by the medical evidence and facts 
cited above.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's degenerative disc 
disease of the lumbosacral spine from September 1, 1999, to 
October 17, 2004, and in excess of 40 percent thereafter, the 
benefit of the doubt doctrine is not for application to these 
aspects of the claim.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  By two letters dated in December 2004, VA 
advised the veteran of the evidence needed to substantiate 
his increased rating claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the December 2004 letters advised the 
veteran to provide VA with any evidence or information he may 
have pertaining to his claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).

The Board observes that the RO issued the initial April 2000 
rating decision, from which this appeal arises, prior to the 
enactment of the VCAA in November 2000, such that providing 
VCAA notice prior to the original rating decision which 
granted service connection was not possible.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, given 
that the initial April 2000 rating decision granted service 
connection for the veteran's lumbar spine degenerative disc 
disease, the Board finds that the initial determination with 
respect to the issue on appeal was favorable and, thus, the 
absence of VCAA notice prior to the original rating decision 
is not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The December 2004 letters provided specific information with 
respect to the claim for an increased rating.  These letters 
also provided specific information as to what evidence VA was 
obligated to obtain and what information or evidence it was 
the veteran's responsibility to provide.  In this regard, it 
is noted that the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

With respect to the present appeal, the Board finds that 
adequate VCAA notice was provided in December 2004 and 
subsequent SSOCs constitute readjudication decisions which 
comply with all applicable due process and notification 
requirements.  

In any event, the Board finds that any deficiency in the 
notification requirements to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notification requirements 
to the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted in this case by the 
numerous communications in the form of letters, Board 
development memorandum, and Board remands provided to the 
veteran over the course of this appeal which clearly convey 
to the veteran notice of the evidence which is required to 
substantiate his claim.  

In addition, the presumption of prejudice on VA's part has 
also been rebutted in this case by the veteran's contentions 
and the communications received from him by VA over the 
course of this appeal.  Thus, upon consideration of the 
numerous notices provided by VA and the numerous 
communications received from the veteran, the Board finds 
that the veteran has been apprised of the evidence which is 
necessary to substantiate his claim and he has demonstrated 
understanding of such requirements.  The presumption of 
prejudice has been clearly rebutted. 

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications and hearing testimony.  
Moreover, a memorandum prepared by the Board in August 2002 
and Remands from the Board in September 2003, May 2004, and 
December 2005 requested additional development, to include 
affording the veteran a VA examination and compliance with 
VCAA notice requirements.  Thus, the evidence associated with 
the claims file adequately addresses the requirements 
necessary for evaluating the claim decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


